IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20837
                        Conference Calender



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

DEBORAH HOFFMAN,
                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CR H-96-39-2
                        - - - - - - - - - -
                           June 17, 1997
Before SMITH, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Deborah Hoffman has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief, Hoffman’s response, and the

record discloses no nonfrivolous issues.    5th Cir. R. 42.2.

Accordingly, counsel is excused from further responsibilities

herein and the APPEAL IS DISMISSED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
 No.
- 2 -